DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 5 claims both a composition and an article.  It is indefinite whether the claimed fiber is an intended use of the composition, or whether it is a fiber comprising the composition.  For the purpose of applying prior art, the claim is being interpreted such that the fiber is an intended use of the composition.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 9, and 11-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Roth et al. (2014/0363654).
Regarding claims 1-4, 7, 9:  Roth et al. teach a composition comprising 39.64 to 57.96 wt% Polyamide 66 with a particular relative viscosity, and the phosphinate flame retardant Exolit OP 1230 [Examples; Tables 1-2].  The composition is free of the claimed compounds [Examples].  Roth et al. teach a flame retardance of V-0 and V-1 [Table 2].
Since the polyamide is the same as claimed it will possess the claimed relative viscosity.  Since the composition is the same as claimed it will possess the claimed flame retardancy at 0.4 mm.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this 
Regarding claim 5:  The composition of Roth et al. is capable of functioning in the claimed capacity.
Regarding claims 11-14:  Roth et al. teach 30 wt% glass fibers [Example 2].
Regarding claim 15:  Roth et al. teach Ca stearate [Table 2].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roth et al. (2014/0363654) as applied to claim 1 above.

Regarding claim 10:  Roth et al. teach an aluminum salt of diethylphosphinic acid [0031].

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roth et al. (2014/0363654)
Roth et al. teach a composition comprising 39.64 to 57.96 wt% Polyamide 66 with a particular relative viscosity, and the phosphinate flame retardant Exolit OP 1230 [Examples; Tables 1-2].  The composition is free of poly(arylene ether) [Examples].  Roth et al. teach a flame retardance of V-0 and V-1 [Table 2].  Roth et al. teach from 5 to 25% by weight of the flame retardant [0040; Examples].  Roth et al. teach an aluminum salt of diethylphosphinic acid [0031; Examples].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use 5% of glass fibers in Roth et al. [0008].  The amount of 5% is within the range of “substantially free” disclosed in the instant specification.  
Since the polyamide is the same as claimed it will possess the claimed relative viscosity.  Since the composition is the same as claimed it will possess the claimed flame retardancy at 0.4 mm.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by .

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roth et al. (2014/0363654)
Roth et al. teach a composition comprising 39.64 to 57.96 wt% Polyamide 66 with a particular relative viscosity, and the phosphinate flame retardant Exolit OP 1230 [Examples; Tables 1-2].  The composition is free of poly(arylene ether) [Examples].  Roth et al. teach a flame retardance of V-0 and V-1 [Table 2].  Roth et al. teach from 5 to 25% by weight of the flame retardant [0040; Examples].  Roth et al. teach an aluminum salt of diethylphosphinic acid [0031; Examples].  Roth et al. teach the claimed amount of glass fibers [Example; Table 2].
Since the polyamide is the same as claimed it will possess the claimed relative viscosity.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the .


Claims 1-5 and 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eroshov et al. (2009/0149590). 
Regarding claims 1-4, 7, 9, 10-14:  Eroshov et al. teach a composition comprising 49.5% of a polyamide with a relative viscosity of 25.0, 32.8, or 24.9 [0074; Table 1, Examples 3-5] and 50% of glass fibers [Table 4; Examples 15-17].  Eroshov et al. teach nylon 66 [Examples; Claim 8].  The composition of Eroshov et al. is substantially free of the claimed compounds [Examples].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select melamine polyphosphate [0066] as a flame retardant.
Since the composition is the same as claimed it will possess the claimed flame retardancy.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.

Regarding claim 8:  Eroshov et al. teach from 5 to 80 wt% of a flame retardant [0036; Claim 22].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of flame retardance for the desired flame retardancy.   The claimed range is broad, and is not critical.
Regarding claim 15:  Eroshov et al. teach that their polyhydric alcohol modified polyamide is a processability additive [Examples].  Eroshov et al. also teach flow promoters, lubricants and mold release agents [Claim 24].  


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eroshov et al. (2009/0149590).
Eroshov et al. teach a composition comprising polyamide with a relative viscosity of 25.0, 32.8, or 24.9 [0074; Table 1, Examples 3-5], about 5 to about 65 wt% of a filler [0036], and from 5 to 65wt% of a flame retardant [0036; Claim 22].  Eroshov et al. teach that the polyamide is nylon 66 [Examples; Claim 8] and that the flame retardant is melamine polyphosphate [0066].  Eroshov et al. also teach antimony trioxide [0058].
The composition of Eroshov et al. is substantially free of poly(arylene ether) and copolymers thereof [Examples].  It would have been obvious to select a filler other than glass fibers in Eroshov et al. [Claim 18].
The ranges taught in Eroshov et al. overlap the claimed ranges.
prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Since the composition is the same as claimed it will possess the claimed flame retardancy.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.  Alternatively, it would have been obvious to optimize the amount of flame retardant for the desired flame retardancy.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eroshov et al. (2009/0149590).
Eroshov et al. teach a composition comprising 49.5% of a polyamide with a relative viscosity of 25.0, 32.8, or 24.9 [0074; Table 1, Examples 3-5], glass fibers, and from 5 to 65wt% of a flame retardant [0036; Claim 22].  Eroshov et al. teach that the 
The composition of Eroshov et al. is substantially free of poly(arylene ether) and copolymers thereof [Examples].  
The ranges taught in Eroshov et al. overlap the claimed ranges.
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Since the composition is the same as claimed it will possess the claimed flame retardancy.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.  Alternatively, it would have been obvious to optimize the amount of flame retardant for the desired flame retardancy.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-5, 7-15, 19 and 20 are directed to the same invention as that of claims 1-17, 19 and 20 of commonly assigned 17/047404. Under 35 U.S.C. 101, more than one patent may not be issued on the same invention.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411). The applicant should amend or cancel claims such that the reference and the instant application no longer contain claims directed to the same invention.


Response to Arguments
Applicant's arguments filed 2/24/2021 have been fully considered but they are not persuasive. 
The Applicant has alleged that the amendment to claim 5 resolves the 112 issues.  This is not persuasive because the preamble of the claimed is for a composition, but later in the claim it is stated that it is a fiber.  It is unclear whether a composition or a fiber are claimed.  
The Applicant has alleged that Eroshov fails to teach nylon 66 since a polyhydric alcohol is chemically bonded to the nylon 66.  This is not persuasive because a modified nylon 66 is still a nylon 66.  The claims do not require an unmodified nylon 66.
The Applicant has not responded properly to the double patenting rejection.  See MPEP 804(I)(B)(1).  Filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application's claims, is necessary.  Failure to do so in the next response will be considered non-responsive. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


   /JOHN E USELDING/  Primary Examiner, Art Unit 1763